Case 4:12-cv-00480 Document 118 Filed on 03/16/20 in TXSD Page 1 of 7




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 17, 2020
                                                                David J. Bradley, Clerk
Case 4:12-cv-00480 Document 118 Filed on 03/16/20 in TXSD Page 2 of 7
Case 4:12-cv-00480 Document 118 Filed on 03/16/20 in TXSD Page 3 of 7
Case 4:12-cv-00480 Document 118 Filed on 03/16/20 in TXSD Page 4 of 7
Case 4:12-cv-00480 Document 118 Filed on 03/16/20 in TXSD Page 5 of 7
Case 4:12-cv-00480 Document 118 Filed on 03/16/20 in TXSD Page 6 of 7
Case 4:12-cv-00480 Document 118 Filed on 03/16/20 in TXSD Page 7 of 7
